Citation Nr: 1446705	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine with intermittent radiculopathy (back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

An April 2009 rating decision granted service connection for a back disability with an initial evaluation of 40 percent effective May 17, 2001.

An April 2010 rating decision denied entitlement to a TDIU.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

It appears that the issue of entitlement to separate evaluation for radiculopathy of the lower extremities may have been raised in the January 2009 VA examination and July 2012 RO hearing (but this is not clear), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the entirety of the period on appeal, the Veteran's back disability is manifested by, at worst, a severe disability characterized by recurring attacks with intermittent relief.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.71a, Diagnostic Code 5242 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5293 (effective prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's back disability has been evaluated as 40 percent disabling under Diagnostic Code 5299-5293 (effective prior to September 26, 2003).  A Diagnostic Code ending in -99 pertains to an unlisted condition that is rated by analogy.  Diagnostic Code 5293 (effective prior to September 26, 2003) provides evaluations for intervertebral disc syndrome.

During the pendency of the Veteran's claim and appeal, the rating criteria for diseases and injuries of the spine were amended.  

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.

Prior to September 23, 2002, under Diagnostic Code 5293, a 40 percent evaluation for intervertebral disc syndrome was warranted when the disability was severe, characterized by recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) (effective prior to September 23, 2002).

A maximum schedular rating of 60 percent was warranted when the disability was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) (effective prior to September 23, 2002).

Under the revised regulations for Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002) (effective September 23, 2002). 

Under Diagnostic Code 5293, effective September 23, 2002, a 40 percent evaluation was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Relevant diagnostic codes that evaluated chronic orthopedic disabilities include Diagnostic Code 5292, effective prior to September 26, 2003, which assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion, and a 40 percent evaluation for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective prior to September 26, 2003).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  Under the revised regulations, effective September 26, 2003, his disability is evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.

Diagnostic Code 5242 uses the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

A schedular maximum evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

In August 2001 the Veteran was afforded a VA spine examination.  He reported that his pain had gotten worse in the last year and a half and that after sitting for approximately 25 minutes he would experience pain.  He reported seeking treatment from a chiropractor.  He also reported that bending over caused him pain and walking for more than 30 minutes caused him pain.  He described the pain as located in the left lower lumbar area.  The pain was sharp and occasionally moved to the left leg.  The pain level was generally a 5-6 out of 10 and occasionally a 9-10 out of 10.  

Upon physical examination there was no deformity of the spine and walking and gait were normal.  Range of motion was flexion to 90 degrees, extension to 30 degrees, "lateral bending" to 35 degrees and "rotation" to 40 degrees bilaterally.  The Veteran's combined range of motion was 240 degrees.  (The Board notes that the maximum range of motion for lateral flexion and lateral rotation is to 30 degrees and has used a measurement of 30 degrees in its calculation for a combined range of motion.)  Muscle strength and reflexes were normal.  There was no tenderness along the spine.  

In January 2009 the Veteran was afforded another VA spine examination.  The Veteran reported stiffness and pain of the low back and left hip.  The Veteran described the pain as sharp, moderate, constant and occurring daily.  He reported radiation of pain and numbness into both legs.  He reported moderate flare-ups that occurred weekly and lasted for hours and were precipitated by activities such as bending over.  There were no incapacitating episodes.

Upon examination, the examiner noted that there were no objective abnormalities of the thoracic spine.  The motor examination, sensory examination and reflex examination were normal.  The Veteran had flexion to 70 degrees, extension to 10 degrees, bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 20 degrees with pain on active motion.  His combined range of motion was 170 degrees.  There were no additional limitations after three repetitions of range of motion.  The left-side Lasegue's sign was positive.  The examiner noted that the Veteran's condition had a moderate effect on his activities of daily living.  Walking for longer than 15 minutes or standing for 15 minutes causes back pain and he has to stay active to keep from getting stiff.  

In a July 2012 RO hearing the Veteran testified that he gets quite a bit of pain in his lower back.  He testified that when he sits for at least half an hour or more he has pain on his tailbone and down the side of his leg.  He also testified that it was painful to bend forward and that the pain increases with activity.  

Post-service VA treatment records and private treatment records, including those from the Veteran's chiropractor, show symptoms commensurate with those reported in his VA examinations.   

Based on the evidence of record, the Board finds that an evaluation in excess of 40 percent is not warranted under either the new or old regulations for evaluation of a back disability.

Under the regulations in effect prior to September 23, 2002, the next highest evaluation, which is the maximum schedular rating of 60 percent, is warranted when the disability was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) (effective prior to September 23, 2002).

Based on the VA examinations of record, the Veteran has not exhibited such symptoms at any time during the period on appeal.  The Veteran has reported occasional neurological involvement, but the evidence does not suggest that there is significant sciatic neuropathy with little intermittent relief.  Accordingly, an evaluation in excess of 40 percent under Diagnostic Code 5292, effective prior to September 23, 2002, is not warranted.  

Under the regulations in effect after September 23, 2002, for intervertebral disc syndrome, a higher evaluation of 60 percent, which is the maximum schedular evaluation, is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, or for a combination of evaluations for chronic orthopedic and neurologic manifestations.  38 C.F.R. §  4.71a, Diagnostic Code 5293 (2003) (effective September 23, 2002).

There is no evidence that the Veteran had any incapacitating episodes at any point during the period on appeal.  Accordingly, a noncompensable evaluation would be warranted for neurologic manifestations under Diagnostic Code 5293, effective September 23, 2002.  Diagnostic Code 5292, which would provide an evaluation for chronic orthopedic symptoms has a schedular maximum of 40 percent for severe limitation of motion.  Accordingly, an evaluation in excess of 40 percent under Diagnostic Code 5293, effective September 23, 2002, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (effective September 23, 2002), Diagnostic Code 5292 (2002) (effective prior to September 26, 2003).

Under the General Rating Formula in effect after September 26, 2003, the next highest evaluation, a 50 percent evaluation, is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  There is no probative medical evidence of record that supports a finding of unfavorable ankylosis.  The Veteran's own statements provide significant evidence against this claim.

The Board notes that throughout the majority of period on appeal, the Veteran's symptoms do reach the level of a 40 percent evaluation.  For example, in the January 2009 VA examination the Veteran had flexion to 70 degrees, which under the General Rating Formula would warrant a 10 percent evaluation.  The Veteran exhibited similarly mild limitation of motion in his August 2001 VA examination.  Nonetheless, the RO assigned an initial evaluation of 40 percent, and giving the Veteran the benefit of the doubt found that the evaluation was warranted for the entirety of the period on appeal.

The Board has considered a staged rating, but at no point during the period on appeal has the Veteran exhibited symptoms that would warrant an evaluation higher than 40 percent.

The Board also notes that the Veteran has reported symptoms of radiculopathy.  Under the General Rating Formula, any neurological abnormalities should be evaluated separately under an appropriate diagnostic code.  As noted in the introduction, this issue is not before the Board at this time and has been referred to the RO for further development.

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on pain, pain on motion and limitation of motion.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is manifested by such symptoms that are part of the schedular rating criteria.  Without considering the Veteran's symptoms in total, there would be no basis for a compensable evaluation, let alone a 40 percent evaluation. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the issue of an increased initial evaluation is a downstream issue related to the grant of service connection, the Board finds that a discussion of the duty to notify as it relates to the claim for an increased initial evaluation is unnecessary. 

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examinations and the Veteran's statements.  

The Veteran has also been afforded adequate examinations on the issue of rating his back disability.  VA provided the Veteran with examinations in August 2001 and January 2009.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for a back disability.

The Board notes that the Veteran's last VA examination was over 5 years ago.  The Veteran and his representative, an experienced attorney, have not alleged that his condition has worsened in the past 5 years.  Additionally, private treatment records submitted are current through 2012.  Accordingly, the Board finds that a remand is unnecessary and would not provide any additional useful information that would help with the timely development of this claim.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).        

ORDER

An initial evaluation in excess of 40 percent for a back disability is denied.


REMAND

The Board finds that further development is necessary concerning the issue of entitlement to a TDIU.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  See 38 C.F.R. § 4.16(a)(2)-(3).  

The Veteran is only service connected for a back disability, rated as 40 percent disabling.  Accordingly, the Veteran does not meet the schedular criteria for a TDIU.

However, the Veteran's back disability may still warrant entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).  For a Veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

An October 2010 private opinion discusses the Veteran's work history and educational background and notes that the Veteran has "no transferrable skills to lighter work" and that his back injury "severely limits his physical abilities."  The examiner concludes that the Veteran "is currently unemployable and that his condition is at least as likely as not caused by his service connected injury."  

In light of the above, the Veteran should be afforded a VA examination and opinion to address the severity of his back disability and its effect on his employability.  The examiner should also address whether the Veteran has any neurological abnormalities associated with his back disability that would warrant a separate evaluation.

If the Veteran is awarded a separate evaluation for a neurologic abnormality then the RO should again consider entitlement to a schedular TDIU.

If the Veteran is not awarded a separate evaluation then the RO should consider whether an extraschedular TDIU or the back itself, is warranted.  The RO should take into account the October 2010 private opinion, and the Veteran's statements in his July 2012 RO hearing and on his January 2010 VA Form 21-8940 that he retired from work for reasons other than his back disability.

In this regard, it is important to note that the issue of extraschedular evaluations have been a topical interest with the Veteran's Court. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified and submitted by the Veteran, should be obtained and added to the claims file.

2.  Schedule the Veteran for a VA spine examination.  The Veteran's claim file should be provided.  A review of this remand is requested.  All indicated tests and studies should be performed.  The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's back disability affects him in his everyday life, especially his ability to work.  The examiner should consider and address the October 2010 private opinion.  

The examiner should also determine whether there are any neurologic abnormalities, to include radiculopathy, that are associated with the Veteran's back disability.  

3.  The case should be referred to the VA Director of Compensation and Pension Services for a determination of whether TDIU is warranted on an extra-schedular basis (38 C.F.R. § 4.16(b)) and/or whether an extra-schedular evaluation should be granted for the Veteran's back (38 C.F.R. § 3.321(b)). 

4.  Thereafter, the issue of entitlement to a TDIU should be readjudicated on both a schedular (if needed) and extra-schedular basis - both for the issue of TDIU (38 C.F.R. § 4.16(b)) and for just the back (38 C.F.R. § 3.321(b)).  

If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


